Concurring and Dissenting Opinion by
Jacobs, J.:
In this case, default judgments were taken for failure to file an answer Avithin 38 days after service of the complaint. At the time judgments were taken the plaintiff below issued attachment executions against defendants’ bank accounts and a debtor of defendants. The court below opened the judgments against defendants and let them in to a defense, but refused to disturb the lien of the attachments. Plaintiff appealed that part of the order opening the judgments and defendants appealed from the refusal to set aside the lien of the attachments.
The majority affirms the order opening the judgments and in that result I concur. However, the majority reverses the order refusing to set aside the lien of the attachments and remands for further consideration. I respectfully disagree with such order because it implies that the court below can set aside the attachments at its discretion. In my opinion, the attachments should not be set aside upon the opening of the judgments unless there is no conceivable basis on Avhich the plaintiff can recover or adequate alternate security is posted by defendants.
For the first proposition I cite Joseph Melnick Bldg. and Loan Ass’n v. Melnick, 361 Pa. 328, 64 A. 2d 773 (1949), where the Supreme Court approved the dissolu*317tion of the attachment when the defendant in the judgment could never be held liable because of a novation, but emphasized that ordinarily when a judgment is opened after an attachment has issued the attachment may not be quashed or dissolved and it remains a lien. In Adams v. James L. Leeds Co., 189 Pa. 544, 42 A. 195 (1899), the attachments and their liens, which the lower court had set aside upon opening a judgment, were reinstated — holding that the liens should be continued pending the determination of the validity of the judgment. The Supreme Court pointed out that the plaintiff is entitled to the security of the liens unless other equivalent security is approved by the court and substituted for it.
As the majority opinion states, defendants’ defense and counterclaim are merely unproven allegations. This is not a case where it is clear plaintiff can not recover or that defendants are not liable nor have defendants offered security equivalent to the liens. Under the circumstances of this case, the court below was correct in refusing to set aside the lien of the attachments and I would affirm that action.